


110 HR 2931 IH: Osteoporosis Early Detection and Prevention Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2931
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mrs. Maloney of New
			 York (for herself and Mrs.
			 Capito) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and Employee
		  Retirement Income Security Act of 1974 to require that group and individual
		  health insurance coverage and group health plans provide coverage for qualified
		  individuals for bone mass measurement (bone density testing) to prevent
		  fractures associated with osteoporosis.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the Osteoporosis Early Detection and Prevention Act of
			 2007.
			(b)FindingsCongress
			 makes the following findings:
				(1)Nature of
			 osteoporosis
					(A)Osteoporosis is a
			 disease characterized by low bone mass and structural deterioration of bone
			 tissue leading to bone fragility and increased susceptibility to fractures of
			 the hip, spine, and wrist.
					(B)Osteoporosis has
			 no symptoms and typically remains undiagnosed until a fracture occurs.
					(C)Once a fracture
			 occurs, the condition has usually advanced to the stage where the likelihood is
			 high that another fracture will occur.
					(D)There is no cure
			 for osteoporosis, but drug therapy has been shown to reduce new hip and spine
			 fractures by 50 percent and other treatments, such as nutrition therapy, have
			 also proven effective.
					(2)Incidence of
			 osteoporosisOsteoporosis is a common condition:
					(A)Of the 44 million
			 Americans who have (or are at risk for) osteoporosis, 80 percent are
			 women.
					(B)Annually there are
			 1.5 million bone fractures attributable to osteoporosis.
					(C)Half of all women,
			 and one-fourth of all men, age 50 or older will have a bone fracture due to
			 osteoporosis.
					(3)Impact of
			 osteoporosisThe cost of treating osteoporosis is
			 significant:
					(A)The annual cost of
			 osteoporosis in the United States was $17 billion in 2001.
					(B)The average cost
			 in the United States of repairing a hip fracture due to osteoporosis is
			 $37,000, while the average cost of an osteoporosis screening test ranges from
			 $59 to $300.
					(C)Fractures due to
			 osteoporosis frequently result in disability and institutionalization of
			 individuals.
					(D)Because
			 osteoporosis is a progressive condition causing fractures primarily in aging
			 individuals, preventing fractures particularly in post menopausal women before
			 they become eligible for Medicare, has a significant potential of reducing
			 osteoporosis-related costs under the Medicare program.
					(4)Use of bone mass
			 measurement
					(A)Bone mass
			 measurement is a non-invasive, painless, and reliable way to diagnose
			 osteoporosis before costly fractures occur.
					(B)Low bone mass is
			 as predictive of future fractures as is high cholesterol or high blood pressure
			 of heart disease or stroke.
					(C)Bone mass
			 measurement is the only reliable method of detecting osteoporosis at an early
			 stage.
					(D)Under section 4106
			 of the Balanced Budget Act of 1997, Medicare provides coverage, effective July
			 1, 1998, for bone mass measurement for qualified individuals who are at risk of
			 developing osteoporosis.
					2.Requiring coverage
			 of bone mass measurement under health plans
			(a)Group Health
			 Plans
				(1)Public Health
			 Service Act amendments(A)Subpart 2 of part A of
			 title XXVII of the Public Health Service Act is amended by adding at the end
			 the following new section:
						
							2707.Standards
				relating to benefits for bone mass measurement
								(a)Requirements for
				Coverage of Bone Mass MeasurementA group health plan, and a
				health insurance issuer offering group health insurance coverage, shall include
				(consistent with this section) coverage for bone mass measurement for
				beneficiaries and participants who are qualified individuals.
								(b)Definitions
				Relating to CoverageIn this section:
									(1)Bone mass
				measurementThe term bone mass measurement means a
				radiologic or radioisotopic procedure or other procedure approved by the Food
				and Drug Administration performed on an individual for the purpose of
				identifying bone mass or detecting bone loss or determining bone quality, and
				includes a physician’s interpretation of the results of the procedure. Nothing
				in this paragraph shall be construed as requiring a bone mass measurement to be
				conducted in a particular type of facility or to prevent such a measurement
				from being conducted through the use of mobile facilities that are otherwise
				qualified.
									(2)Qualified
				individualThe term qualified individual means an
				individual who—
										(A)is at clinical
				risk for osteoporosis, including an estrogen-deficient woman;
										(B)has vertebral
				abnormalities;
										(C)is receiving
				chemotherapy or long-term gluococorticoid (steroid) therapy;
										(D)has primary
				hyperparathyroidism, hyperthyroidism, or excess thyroid replacement; or
										(E)is being monitored
				to assess the response to or efficacy of approved osteoporosis drug
				therapy.
										(c)Limitation on
				Frequency RequiredTaking into account the standards established
				under section 1861(rr)(3) of the Social Security Act, the Secretary shall
				establish standards regarding the frequency with which a qualified individual
				shall be eligible to be provided benefits for bone mass measurement under this
				section. The Secretary may vary such standards based on the clinical and
				risk-related characteristics of qualified individuals.
								(d)Restrictions on
				Cost-Sharing
									(1)In
				generalSubject to paragraph (2), nothing in this section shall
				be construed as preventing a group health plan or issuer from imposing
				deductibles, coinsurance, or other cost-sharing in relation to bone mass
				measurement under the plan (or health insurance coverage offered in connection
				with a plan).
									(2)LimitationDeductibles,
				coinsurance, and other cost-sharing or other limitations for bone mass
				measurement may not be imposed under paragraph (1) to the extent they exceed
				the deductibles, coinsurance, and limitations that are applied to similar
				services under the group health plan or health insurance coverage.
									(e)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide incentives
				(monetary or otherwise) to individuals to encourage such individuals not to be
				provided bone mass measurements to which they are entitled under this section
				or to providers to induce such providers not to provide such measurements to
				qualified individuals;
									(3)prohibit a
				provider from discussing with a patient osteoporosis preventive techniques or
				medical treatment options relating to this section; or
									(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided bone mass measurements to a qualified individual in accordance with
				this section.
									(f)Rule of
				ConstructionNothing in this section shall be construed to
				require an individual who is a participant or beneficiary to undergo bone mass
				measurement.
								(g)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(g) of the Employee Retirement Income Security Act of 1974
				with respect to the requirements of this section as if such section applied to
				such plan.
								(h)Level and Type
				of ReimbursementsNothing in this section shall be construed to
				prevent a group health plan or a health insurance issuer offering group health
				insurance coverage from negotiating the level and type of reimbursement with a
				provider for care provided in accordance with this section.
								(i)Preemption
									(1)In
				generalThe provisions of this section do not preempt State law
				relating to health insurance coverage to the extent such State law provides
				greater benefits with respect to osteoporosis detection or prevention.
									(2)ConstructionSection
				2723(a)(1) shall not be construed as superseding a State law described in
				paragraph
				(1).
									.
					(B)Section 2723(c) of such Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2707.
					(2)Erisa
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974 is
			 amended by adding at the end the following new section:
						
							714.Standards
				relating to benefits for bone mass measurement
								(a)Requirements for
				Coverage of Bone Mass MeasurementA group health plan, and a
				health insurance issuer offering group health insurance coverage, shall include
				(consistent with this section) coverage for bone mass measurement for
				beneficiaries and participants who are qualified individuals.
								(b)Definitions
				Relating to CoverageIn this section:
									(1)Bone mass
				measurementThe term bone mass measurement means a
				radiologic or radioisotopic procedure or other procedure approved by the Food
				and Drug Administration performed on an individual for the purpose of
				identifying bone mass or detecting bone loss or determining bone quality, and
				includes a physician’s interpretation of the results of the procedure. Nothing
				in this paragraph shall be construed as requiring a bone mass measurement to be
				conducted in a particular type of facility or to prevent such a measurement
				from being conducted through the use of mobile facilities that are otherwise
				qualified.
									(2)Qualified
				individualThe term qualified individual means an
				individual who—
										(A)is at clinical
				risk for osteoporosis, including an estrogen-deficient woman;
										(B)has vertebral
				abnormalities;
										(C)is receiving
				chemotherapy or long-term gluococorticoid (steroid) therapy;
										(D)has primary
				hyperparathyroidism, hyperthyroidism, or excess thyroid replacement; or
										(E)is being monitored
				to assess the response to or efficacy of approved osteoporosis drug
				therapy.
										(c)Limitation on
				Frequency RequiredThe standards established under section
				2707(c) of the Public Health Service Act shall apply to benefits provided under
				this section in the same manner as they apply to benefits provided under
				section 2707 of such Act.
								(d)Restrictions on
				Cost-Sharing
									(1)In
				generalSubject to paragraph (2), nothing in this section shall
				be construed as preventing a group health plan or issuer from imposing
				deductibles, coinsurance, or other cost-sharing in relation to bone mass
				measurement under the plan (or health insurance coverage offered in connection
				with a plan).
									(2)LimitationDeductibles,
				coinsurance, and other cost-sharing or other limitations for bone mass
				measurement may not be imposed under paragraph (1) to the extent they exceed
				the deductibles, coinsurance, and limitations that are applied to similar
				services under the group health plan or health insurance coverage.
									(e)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide incentives
				(monetary or otherwise) to individuals to encourage such individuals not to be
				provided bone mass measurements to which they are entitled under this section
				or to providers to induce such providers not to provide such measurements to
				qualified individuals;
									(3)prohibit a
				provider from discussing with a patient osteoporosis preventive techniques or
				medical treatment options relating to this section; or
									(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided bone mass measurements to a qualified individual in accordance with
				this section.
									(f)Rule of
				ConstructionNothing in this section shall be construed to
				require an individual who is a participant or beneficiary to undergo bone mass
				measurement.
								(g)Notice Under
				Group Health PlanThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the fourth sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements apply.
								(h)Preemption
									(1)In
				generalThe provisions of this section do not preempt State law
				relating to health insurance coverage to the extent such State law provides
				greater benefits with respect to osteoporosis detection or prevention.
									(2)ConstructionSection
				731(a)(1) shall not be construed as superseding a State law described in
				paragraph
				(1).
									.
					(B)Section 731(c) of
			 such Act (29 U.S.C. 1191(c)) is amended by striking section 711
			 and inserting sections 711 and 714.
					(C)Section 732(a) of
			 such Act (29 U.S.C. 1191a(a)) is amended by striking section 711
			 and inserting sections 711 and 714.
					(D)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 713 the following new item:
						
							
								714. Standards relating to benefits for
				bone mass
				measurement.
							
							.
					(b)Individual
			 Health Insurance(1)Part B of title XXVII of the Public Health
			 Service Act is amended by inserting after section 2752 the following new
			 section:
					
						2753.Standards
				relating to benefits for bone mass measurement
							(a)In
				GeneralThe provisions of section 2707 (other than subsection
				(g)) shall apply to health insurance coverage offered by a health insurance
				issuer in the individual market in the same manner as it applies to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(g) of the Employee Retirement Income Security Act
				of 1974 with respect to the requirements referred to in subsection (a) as if
				such section applied to such issuer and such issuer were a group health
				plan.
							(c)Preemption
								(1)In
				generalThe provisions of this section do not preempt State law
				relating to health insurance coverage to the extent such State law provides
				greater benefits with respect to osteoporosis detection or prevention.
								(2)ConstructionSection
				2762(a) shall not be construed as superseding a State law described in
				paragraph
				(1).
								.
				(2)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg-62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Effective
			 Dates(1)The
			 amendments made by subsection (a) shall apply with respect to group health
			 plans for plan years beginning on or after January 1, 2008.
				(2)The amendments made by subsection (b)
			 shall apply with respect to health insurance coverage offered, sold, issued,
			 renewed, in effect, or operated in the individual market on or after such
			 date.
				
